Exhibit 10.2

Atara Biotherapeutics, Inc.

Restricted Stock Unit Award Agreement

(2018 Inducement Plan)

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”) and in consideration of
your services, Atara Biotherapeutics, Inc. (the “Company”) has awarded you a
Restricted Stock Unit Award (the “Award”) under its 2018 Inducement Plan (the
“Plan”). The Award is granted to you effective as of the Date of Grant set forth
in the Grant Notice for this Award. Your Award is granted as a material
inducement to you entering into employment with the Company (within the meaning
of NASDAQ Listing Rule 5635 (c)(4)).  Defined terms not explicitly defined in
this Agreement will have the same meanings given to them in the Plan.  In the
event of any conflict between the terms in this Agreement and the Plan, the
terms of the Plan will control.  The details of the Award, in addition to those
set forth in the Grant Notice and the Plan, are as follows.

1.Grant of the Award.  The Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock as indicated in the
Grant Notice upon the satisfaction of the terms set forth in this
Agreement.  Except as otherwise provided herein, you will not be required to
make any payment to the Company with respect to your receipt of the Award, the
vesting of the shares or the delivery of the underlying Common Stock.

2.Vesting.  Subject to the limitations contained herein, the Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service.  Upon such termination of your Continuous Service, the shares credited
to the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Common Stock.

3.Number of Shares.

(a)The number of units/shares subject to the Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan.

(b)Any shares, cash or other property that becomes subject to the Award pursuant
to this Section 3 and Section 7, if any, will be subject, in a manner determined
by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
shares covered by the Award.

(c)Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock will be created pursuant to this
Section 3.  The Board will, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 3.

4.Securities Law and Other Compliance.  You may not be issued any shares under
the Award unless either (a) the shares are registered under the Securities Act;
or (b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. The Award also must comply with
other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

 

--------------------------------------------------------------------------------

5.Transfer Restrictions.

(a)General.  Prior to the time that shares of Common Stock have been delivered
to you, you may not transfer, pledge, sell or otherwise dispose of this Award or
the shares issuable in respect of the Award, except as expressly provided in
this Section 5.  For example, you may not use shares that may be issued in
respect of the Award as security for a loan.  The restrictions on transfer set
forth herein will lapse upon delivery to you of shares in respect of the vested
portion of the Award.

(b)Death. The Award is transferable by will and by the laws of descent and
distribution.  In addition, upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company and any
broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Stock or other consideration to
which you were entitled at the time of your death pursuant to this
Agreement.  In the absence of such a designation, your executor or administrator
of your estate will be entitled to receive, on behalf of your estate, such
Common Stock or other consideration.  

(c)Certain Trusts.  Upon receiving written permission from the Board or its duly
authorized designee, you may transfer the Award to a trust if you are considered
to be the sole beneficial owner (determined under Section 671 of the Code and
applicable state law) while the Award is held in the trust, provided that you
and the trustee enter into transfer and other agreements required by the
Company.  

(d)Domestic Relations Orders.  Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer the Award or your right to receive the distribution of Common Stock
or other consideration thereunder, pursuant to a domestic relations order that
contains the information required by the Company to effectuate the
transfer.  You are encouraged to discuss the proposed terms of any division of
this Award with the Company prior to finalizing the domestic relations order to
help ensure the required information is contained within the domestic relations
order.  

6.Date of Issuance.

(a)The Company will deliver to you a number of shares of the Company’s Common
Stock equal to the number of vested shares subject to the Award, including any
additional shares received pursuant to Section 3 above that relate to those
vested shares on the applicable vesting date(s). However, if a scheduled
delivery date falls on a date that is not a business day, such delivery date
will instead fall on the next following business day.  

(b)Notwithstanding the foregoing, in the event that (i) you are subject to the
Company’s policy permitting certain individuals to sell shares only during
certain “window” periods, in effect from time to time or you are otherwise
prohibited from selling shares of the Company’s Common Stock in the public
market and any shares covered by the Award are scheduled to be delivered on a
day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s Common Stock on the open market, and (ii) the
Company satisfies its obligations for Tax-Related Items (as defined in Section
10) by withholding shares from your distribution, then such shares will not be
delivered on such Original Distribution Date and will instead be delivered on
the first business day of the next occurring open “window period” applicable to
you pursuant to such policy (regardless of whether you are still providing
Continuous Service at such time) or the next business day when you are not
prohibited from selling shares of the Company’s

 

--------------------------------------------------------------------------------

Common Stock in the open market, but in no event later than the fifteenth (15th)
day of the third calendar month of the calendar year following the calendar year
in which the shares of Common Stock originally became vested.  The form of such
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
will be determined by the Company.  In all cases, the delivery of shares under
this Award is intended to comply with Treasury Regulation Section 1.409A-1(b)(4)
and will be construed and administered in such a manner.

7.Dividends.  You will receive no benefit or adjustment to your Restricted Stock
Units with respect to any cash dividend, stock dividend or other distribution
except as provided in the Plan with respect to a Capitalization Adjustment.

8.Restrictive Legends.  The shares issued under the Award will be endorsed with
appropriate legends as determined by the Company.

9.Award not an Employment or Service Contract.  

(a)Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice. 
Nothing in this Agreement (including, but not limited to, the vesting of the
Award pursuant to Section 2 or the issuance of the shares subject to the Award),
the Plan or any covenant of good faith and fair dealing that may be found
implicit in this Agreement or the Plan will: (i) confer upon you any right to
continue in the employ of, or affiliation with, the Company or an Affiliate;
(ii) constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Agreement or the Plan unless such
right or benefit has specifically accrued under the terms of this Agreement or
Plan; or (iv) deprive the Company or an Affiliate of the right to terminate you
at will and without regard to any future vesting opportunity that you may have.

(b)By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award pursuant to Section 2 and the schedule set forth in the
Grant Notice is earned only by continuing as an employee, director or consultant
at the will of the Company or an Affiliate (not through the act of being hired,
being granted this Award or any other award or benefit) and that the Company has
the right to reorganize, sell, spin-out or otherwise restructure one or more of
its businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”).  You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award.  You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth in the Grant Notice or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant with the Company or an Affiliate for the term of this
Agreement, for any period, or at all, and will not interfere in any way with
your right or the right of the Company or an Affiliate to terminate your
Continuous Service at any time, with or without cause and with or without
notice.

10.Responsibility for Taxes.

(a)You acknowledge that, regardless of any action taken by the Company, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed

 

--------------------------------------------------------------------------------

by the Company in its discretion to be an appropriate charge to you even if
legally applicable to the Company (“Tax-Related Items”) is and remains your
responsibility and may exceed the amount actually withheld by the Company.  

(b)Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items.  In this regard, at your election, you may (i) direct the
Company (or its agent) to satisfy its withholding obligations with regard to all
Tax-Related Items, if any, by withholding shares of Common Stock from the shares
of Common Stock issued or otherwise issuable to you in connection with the Award
with a Fair Market Value (measured as of the date shares of Common Stock are
issued pursuant to Section 6, regardless of any potential application of Section
83(c)(3) of the Code) equal to the amount of such Tax-Related Items or (ii)
tender cash payment to satisfy such obligations.  Depending on the withholding
method you choose, the Company (or its agent) may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, not to exceed the maximum applicable tax
rate, at your election, in which case you will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent.  If the obligation for Tax-Related Items is satisfied by withholding
in shares of Common Stock, for tax purposes, you are deemed to have been issued
the full number of shares of Common Stock subject to the vested portion of the
Award, notwithstanding that a number of the shares of Common Stock are held back
solely for the purpose of paying the Tax-Related Items.

(c)Finally, you agree to pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described.  The Company may refuse to issue or deliver the shares if you fail to
comply with your obligations in connection with the Tax-Related Items.

11.No Obligation to Minimize Taxes. You acknowledge that the Company is not
making representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant, vesting or settlement of the Award, the subsequent sale
of shares of Common Stock acquired pursuant to such settlement and the receipt
of any dividends and/or any dividend equivalent payments.  Further, you
acknowledge that the Company does not have any duty or obligation to minimize
your liability for Tax-Related Items arising from the Award and will not be
liable to you for any Tax-Related Items arising in connection with the Award.  

12.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock.  You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the Tax-Related Items arising in
connection with the Award and by accepting the Award, you have agreed that you
have done so or knowingly and voluntarily declined to do so.

13.Unsecured Obligation.  The Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this
Agreement.  You will not have voting or any other rights as a stockholder of the
Company with respect to the shares to be issued pursuant to this Agreement until
such shares are issued to you pursuant to Section 6 of this Agreement.   Upon
such issuance, you will obtain full voting and other rights as a stockholder of
the Company.  Nothing contained in this Agreement, and no action taken pursuant
to its provisions, will create or be construed to create a trust of any kind or
a fiduciary relationship between you and the Company or any other person.

 

--------------------------------------------------------------------------------

14.Other Documents.  You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.  

15.Notices.  Any notices provided for in the Grant Notice, this Agreement or the
Plan will be given in writing and will be deemed effectively given upon receipt
or, in the case of notices delivered by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.  Notwithstanding the foregoing, the Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means.  You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

16.Miscellaneous.

(a)The rights and obligations of the Company under the Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under the Award
may only be assigned with the prior written consent of the Company.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of the Award.

(c)You acknowledge and agree that you have reviewed the documents provided to
you in relation to the Award in their entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting the Award, and
fully understand all provisions of such documents.

(d)This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

17.Governing Plan Document.  The Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as expressly provided herein, in the event of any conflict between the
provisions of the Award and those of the Plan, the provisions of the Plan will
control.

18.Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

--------------------------------------------------------------------------------

19.Effect on Other Employee Benefit Plans.  The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

20.Amendment.  This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment adversely affecting your rights hereunder may be made without
your written consent. Without limiting the foregoing, the Board reserves the
right to change, by written notice to you, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.

21.Compliance with Section 409A of the Code.  This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4).  Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares that
would otherwise be made upon the date of the separation from service or within
the first six months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of taxation on you in respect
of the shares under Section 409A of the Code.  Each installment of shares that
vests is intended to constitute a “separate payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2).

*        *        *

This Agreement will be deemed to be signed by you upon the signing by you of the
Restricted Stock Unit Grant Notice to which it is attached.

 

 

 

 